Citation Nr: 1414148	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-45 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 3, 2011, in excess of 10 percent from March 3, 2011 to November 30, 2011, a compensable rating from December 1, 2011 to August 26, 2013, and in excess of 20 percent as of August 27, 2013 for bilateral hearing loss.

2.  Propriety of a rating reduction from 10 percent to noncompensable (0 percent) for bilateral hearing loss, effective December 1, 2011.

3.  Entitlement to an initial rating in excess of 10 percent prior to August 16, 2011 for headaches due to brain concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In an October 2006 decision, the Board granted service connection for headaches and bilateral hearing loss.  In an April 2007 rating decision, the RO assigned a 10 percent disability rating for headaches due to brain concussion and a noncompensable evaluation for bilateral hearing loss, both effective April 10, 2001.  In September 2007, the Veteran filed a timely notice of disagreement with the assigned disability ratings in the April 2007 rating decision.

In a March 2011 rating decision, the RO increased the noncompensable evaluation for bilateral hearing loss to 10 percent disabling, effective March 3, 2011.  In a January 2014 rating decision, the RO also increased the noncompensable evaluation, effective December 1, 2011, to 20 percent disabling, effective August 27, 2013.  The Veteran was advised of the March 2011 and January 2014 rating decisions, but did not express agreement with the decisions or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the assigned 10 and 20 percent disability ratings are not the maximum benefits available for the service-connected bilateral hearing loss, this appeal continues for the initial rating periods listed on the title page accordingly.

In a May 2011 rating decision, the RO proposed to decrease the 10 percent disability rating for bilateral hearing loss to a noncompensable evaluation.  In a September 2011 rating decision, the RO reduced the 10 percent disability rating to noncompensable, effective December 1, 2011.  As a result, this issue of the propriety of a rating reduction from 10 percent to noncompensable for bilateral hearing loss, effective December 1, 2011, is listed on the title page accordingly.

In May 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In a July 2013 decision, the Board remanded the claims pertaining to bilateral hearing loss for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  The Board also denied an initial rating for headaches due to brain concussion in excess of 10 percent prior to August 16, 2011.  The Veteran appealed the decision for this issue to the Court.  By order dated January 2014, the Court granted a Joint Motion for Remand (JMR), vacating the July 2013 Board decision for this issue and remanding the case for compliance with the terms of the JMR.

Neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral hearing loss and headaches for any period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 3, 2011, the service-connected bilateral hearing loss disability more closely approximated a manifestation of at worst Level III hearing acuity in the right ear, Level II hearing acuity in the left ear, and use of hearing aids.

2.  From March 3, 2011 to November 30, 2011, the service-connected bilateral hearing loss disability more closely approximated a manifestation of at worst Level III hearing acuity in the right and left ears.

3.  From December 1, 2011 to August 26, 2013, the service-connected bilateral hearing loss disability more closely approximated a manifestation of at worst Level IV hearing acuity in the right ear, Level II hearing acuity in the left ear, and difficulty hearing.

4.  As of August 27, 2013, the service-connected bilateral hearing loss disability more closely approximates a manifestation of at worst Level V hearing acuity in the right ear, Level VI hearing acuity in the left ear, and difficulty hearing.

5.  In a May 2011 rating decision, the RO determined there was incorrect use of the March 2011 VA audiological examination speech recognition performance percentage and proposed to reduce the 10 percent evaluation, effective March 3, 2011, to 0 percent.  In a September 2011 rating decision, the RO reduced the evaluation to 0 percent, effective December 1, 2011.  

6.  The 10 percent evaluation for the service-connected bilateral hearing loss disability had been in effect for less than five years, and the RO complied with the procedural requirements for reduction.

7.  There was incorrect use of the March 2011 VA audiological examination speech recognition performance percentage; therefore, reduction of the disability rating for the service-connected bilateral hearing loss disability from 10 percent to 0 percent was proper.

8.  Prior to August 16, 2011, the service-connected headaches due to brain concussion manifested characteristic prostrating attacks occurring on an average once a month, but not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to March 3, 2011, in excess of 10 percent from March 3, 2011 to November 30, 2011, a compensable rating from December 1, 2011 to August 26, 2013, and in excess of 20 percent as of August 27, 2013 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2013).

2.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its September 2011 rating decision implementing the proposed reduction of the 0 percent rating for bilateral hearing loss.  38 C.F.R. § 3.105(e) (2013).

3.  The reduction of the Veteran's disability rating for service-connected bilateral hearing loss from 10 percent to 0 percent was warranted, and the requirements for restoration of a 10 percent rating for this service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.10, 4.13, 4.87, Diagnostic Code 6100 (2013).

4.  Prior to August 16, 2011, resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent, but no higher, for headaches due to brain concussion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.124 Diagnostic Codes 8046, 8100, 4.130, Diagnostic Code 9304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by March 2006 and September 2008 letters.

Regarding the duty to assist, the evidence of record includes the Veteran's VA outpatient treatment records, private treatment records, and statements from the Veteran.  In July 2007, September 2008, July 2009, March 2011, May 2011, September 2011, and April 2012, he underwent VA examinations.  He was also provided an opportunity to set forth his contentions during hearings before the undersigned Veterans Law Judge in  May 2013 and there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Pursuant to July 2013 Board remand instructions, the RO arranged for an August 2013 VA audiological examination and October 2013 addendum report.  The examination reports and medical opinion reflect that the physician considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran,  and noted all findings necessary for proper adjudication of the matter.  

Hence, the Board concludes that the August 2013 examination and October 2013 addendum reports are adequate and substantially complied with the July 2013 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

There is no indication that additional records exist, and if they did, that they would provide a basis to award a full grant for the issues discussed below.

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Laws and Regulations 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed all of the evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Service-Connected Bilateral Hearing Loss

The Veteran contends that a higher disability rating is warranted for bilateral hearing loss. 

Pursuant to the rating criteria for impairment of auditory acuity, the Veteran's bilateral hearing loss is rated as noncompensable (0 percent) from April 10, 2001 to March 2, 2011, 10 percent from March 3, 2011 to November 30, 2011, noncompensable from December 1, 2011 to August 26, 2013, and 20 percent from August 27, 2013 to the present.  See 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(a).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.

There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the puretone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

Rating Prior to March 3, 2011

After a full review of the record, including the present level of disability and current lay and medical findings prior to March 3, 2011, the Board concludes that an initial compensable evaluation for bilateral hearing loss is not warranted under Diagnostic Code 6100.  For the respective period on appeal, the evidence of record, as discussed below, shows the service-connected disability more nearly approximated a manifestation of at worst Level III hearing acuity in the right ear, Level II hearing acuity in the left ear, and use of hearing aids.

At the July 2007 VA outpatient treatment session, the physician noted the Veteran has mild-to-severe sloping sensorineural hearing loss bilaterally.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 60, 65, and 70 decibels, respectively, with an average puretone threshold of 59 decibels, and in the left ear were 40, 60, 65, and 70 decibels, respectively, with an average puretone threshold of 59 decibels.  The speech recognition score for the right ear was 84 percent and for the left ear was 92 percent.  Applying the results from the July 2007 VA outpatient treatment record, the hearing impairment is Level III in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a 0 percent disability rating under Table VII.  See id.

These audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage, 24 Vet. App. at 249 (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

At the July 2009 VA audiological examination, the examiner noted testing results confirmed a sensorineural hearing loss in both ears.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 60, 65, and 70 decibels, respectively, with an average puretone threshold of 59 decibels, and in the left ear were 35, 60, 65, and 70 decibels, respectively, with an average puretone threshold of 58 decibels.  The speech recognition score for the right ear was 90 percent and for the left ear was 92 percent.  Applying the results from the July 2009 VA examination, the hearing impairment is Level III in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a 0 percent disability rating under Table VII.  See id.

On the April 2010 substantive appeal, via a VA Form 9, the Veteran reported he is required to wear hearing aids and the severity of his hearing loss warrants a compensable rating.

VA outpatient treatment records, dated from January 2006 to December 2010, document he was fitting for hearing aids and ongoing maintenance for these devices.

The probative July 2007 VA outpatient treatment record and July 2009 VA audiological examination report of record show that for this rating period on appeal, the Veteran has, at worst, Level III hearing acuity in the right ear, Level II hearing acuity in the left ear, and use of hearing aids.  The level of hearing loss disability, as reflected by the audiometric test score and speech recognition score, does not establish entitlement to an initial compensable evaluation for bilateral hearing loss for any period prior to March 3, 2011.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.86(a) for evaluation an exceptional pattern of hearing acuity were not met.



Rating from March 3, 2011 to November 30, 2011

After a full review of the record, including the present level of disability and current lay and medical findings from March 3, 2011 to November 30, 2011, the Board concludes that an initial rating in excess of 10 percent for bilateral hearing loss is not warranted under Diagnostic Code 6100.  For the respective period on appeal, the evidence of record, as discussed below, shows the service-connected disability more nearly approximated a manifestation of at worst Level III hearing acuity in the right and left ears.  

At the March 2011 VA audiological examination, the examiner noted testing  confirmed a bilateral sensorineural hearing loss.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 65, 70, and 70 decibels, respectively, with an average puretone threshold of 63 decibels, and in the left ear were 40, 60, 70, and 65 decibels, respectively, with an average puretone threshold of 59 decibels.  The speech recognition score for the right and left ears was 90 percent.  Applying the results from the March 2011 VA examination, the hearing impairment is Level III in the right and left ears.  See 38 C.F.R. § 4.85.  This results in a 0 percent disability rating under Table VII.  See id.

The probative March 2011 VA audiological examination report of record shows that for this rating period on appeal, the Veteran has, at worst, Level III hearing acuity in the right and left ears.  The level of hearing loss disability, as reflected by the audiometric test score and speech recognition score, does not establish entitlement to an initial rating in excess of 10 percent for bilateral hearing loss for any period from March 3, 2011 to November 30, 2011.  In fact, the probative evidence during this period demonstrates this disability results in a 0 percent evaluation.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.86(a) for evaluation an exceptional pattern of hearing acuity were not met.



Rating from December 1, 2011 to August 26, 2013

After a full review of the record, including the present level of disability and current lay and medical findings from December 1, 2011 to August 26, 2013, the Board concludes that an initial compensable rating bilateral hearing loss is not warranted under Diagnostic Code 6100.  For the respective period on appeal, the evidence of record, as discussed below, shows the service-connected disability more nearly approximated a manifestation of at worst Level IV hearing acuity in the right, Level II hearing acuity in the left ear, and difficulty hearing.  

At the April 2012 VA audiological examination, puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 60, 65, and 70 decibels, respectively, with an average puretone threshold of 60 decibels, and in the left ear were 45, 60, 70, and 65 decibels, respectively, with an average puretone threshold of 60 decibels.  The speech recognition score for the right ear was 76 percent and for the left ear was 92 percent.  Applying the results from the April 2012 VA examination, the hearing impairment is Level IV in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a 0 percent disability rating under Table VII.  See id.

At the May 2013 Board hearing, the Veteran reported he has less hearing problems when he is wearing hearing aids, looking face to face, and the individual talks loud enough.  He affirmed he has to turn up the television volume quite a bit and reported he wears hearing aids more often than he used to.

The probative April 2012 VA audiological examination report of record shows that for this rating period on appeal, the Veteran has, at worst, Level IV hearing acuity in the right ear, Level II hearing acuity in the left ear, and difficulty hearing.  The level of hearing loss disability, as reflected by the audiometric test score and speech recognition score, does not establish entitlement to an initial compensable rating for bilateral hearing loss for any period from December 1, 2011 to August 26, 2013.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.86(a) for evaluation an exceptional pattern of hearing acuity were not met.

Rating as of August 27, 2013

After a full review of the record, including the present level of disability and current lay and medical findings from August 27, 2013 to the present, the Board concludes that an initial rating in excess of 20 percent for bilateral hearing loss is not warranted under Diagnostic Code 6100.  

At the August 2013 VA audiological examination, the examiner noted the Veteran "feels that, without hearing aids, even face to face communication in a quiet environment is difficult.  He feels that communicating in any noisy environment (party, restaurant) is 'bad' even with hearing aids.  He finds that even a couple extra people in the room, creates enough distraction that it is hard for him to concentrate and listen."  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 60, 75, 65, and 70 decibels, respectively, with an average puretone threshold of 68 decibels, and in the left ear were  60, 75, 75, and 65 decibels, respectively, with an average puretone threshold of 69 decibels.  The speech recognition score for the right ear was 80 percent and for the left ear was 70 percent.  Therefore, the August 2013 VA audiological examination showed the Veteran has, at worst, Level IV hearing acuity in the right ear, Level VI hearing acuity in the left ear.  

However, the puretone thresholds in the right and left ears meet the criteria to establish exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a). Applying the results from the August 2013 VA examination, the hearing impairment is Level V in the right and left ears pursuant to Table VIa.  See 38 C.F.R. § 4.86(a).  However, the regulations state that either the result from Table VI or VIa should be used, whichever is the higher numeral.  Therefore, the right ear is more favorably evaluated under Table VIa with Level V hearing acuity while the left ear is more favorably evaluated under Table VI with Level VI hearing acuity.  This results in a 20 percent disability rating under Table VII.  See id.

The probative August 2013 VA audiological examination report of record shows that for this rating period on appeal, the Veteran has, at worst, Level V hearing acuity in the right ear, Level VI hearing acuity in the left ear, and difficulty hearing.  The level of hearing loss disability, as reflected by the audiometric test score and speech recognition score, does not establish entitlement to an initial rating in excess of 20 percent for bilateral hearing loss for any period as of August 27, 2013.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Additional Considerations

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes, and consideration of the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial evaluation higher than the currently-assigned ratings at any time during the initial rating period.  

An extra-schedular rating may be provided in exceptional cases.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2011), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the August 2013 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, as discussed above.

The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  See Martinak, 21 Vet. App. at 455. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and functional impairment caused by the service-connected bilateral hearing loss disability symptoms, to include difficulty hearing.  A rating in excess of the currently assigned evaluations for the respective appeal periods are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected disability on appeal is not required.

Fully considering the lay and medical evidence for the initial rating periods on appeal, the reported symptomatology, to difficulty hearing, more closely approximates a manifestation of the currently assigned evaluations.  The lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a higher rating.  Thus, the evidence is against an initial compensable evaluation for the service-connected bilateral hearing loss prior to March 3, 2011, an initial disability rating in excess of 10 percent from March 3, 2011 to November 30, 2011, a compensable rating from December 1, 2011 to August 26, 2013, and in excess of 20 percent as of August 27, 2013.  38 C.F.R. §§ 4.3, 4.7. 

Propriety of a Rating Reduction for Bilateral Hearing Loss

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath, 1 Vet. App. at 594.

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

For disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, as in this case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.

The Veteran contends that the reduction of the bilateral hearing loss disability rating was improper and that the 10 percent evaluation should be restored as of December 1, 2011.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In this case, the procedural requirements for rating reductions were met.  The RO issued a rating decision in May 2011, which proposed the reduction in the disability rating for the Veteran's service-connected bilateral hearing loss disability.  The Veteran was advised of the proposed reduction in May 2011.  In response, the Veteran did not submit evidence or argument.  The RO issued a rating decision in September 2011, implementing the proposed reduction, effective December 1, 2011.  The Veteran was notified of this reduction by letter dated in September 2011.

Regulations provide that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, making the reduction effective from December 1, 2011 was proper under the regulation.

For ratings in effect for five years or more, there are additional requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown, 5 Vet. App. at 417-18.  The Veteran was originally assigned the 10 percent disability rating for his bilateral hearing loss in a March 2011 rating decision, and it was made effective on March 3, 2011.  Therefore, when his rating was reduced effective on December 1, 2011, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

The Veteran was rated under Diagnostic Code 6100 prior to the decision reducing the rating.  As a result of the March 2011 rating decision, the Veteran had been receiving a 10 percent rating under the criteria of Diagnostic Code 6100.  The September 2011 rating decision implementing the reduction gives as its reason the use of incorrect speech recognition performance percentage, 80 percent in both ears, from the March 2011 VA audiological examination report.

The Board agrees with the RO that there was incorrect use of the March 2011 VA examination's speech recognition performance percentage, and the 10 percent rating under Diagnostic Code 6100 should not have been continued.  As currently documented in the March 2011 VA examination report, the speech recognition score for the right and left ears was 90 percent.  Therefore, as discussed above during the appeal period from March 3, 2011 to November 30, 2011, application of these audiogram results demonstrates hearing impairment is Level III in the right and left ears, which results in a 0 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.  The Board agrees with the RO's action in every regard.  All due process requirements were met and the RO made appropriate findings, and concludes that the reduction was appropriate.  See 38 C.F.R. § 3.105(e).

The Board notes that the matter of the reduction in the assigned disability rating for the Veteran's bilateral hearing loss disability does not necessarily include a claim for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  Throughout the appeal, the Veteran has asserted entitlement to an increased evaluation.  Accordingly, the issues of a higher rating in excess of 10 percent and a compensable evaluation, for the respective appeal periods, are discussed above.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

Service-Connected Headaches prior to August 16, 2011

Pursuant to the January 2014 JMR, the parties agreed that the Board did not supply an adequate statement of reasons and bases for its decision that the Veteran was not entitled to a rating in excess of 10 percent prior to August 16, 2011.  Specifically, the evidence reflects the Veteran reported prostrating headaches prior to August 16, 2011, thus it is unclear why the Board determined that the August 16, 2011 treatment note warranted a higher rating only as of that date.

At a June 2004 Board hearing, the Veteran reported having headaches since the in-service injury, taking Aspirin for treatment, and denied his headaches being affected by light and noise or having to lay down and rest.  He also denied receiving any regular treatment. 

In a January 2008 statement, via a VA Form 21-4138, the Veteran reported his headaches are more severe than the currently assigned 10 percent evaluation, he has four or more headaches per week that are disabling and prostrating, and he has to get out of any light into a quiet and cool place and lay down for a time.  

In the April 2007 rating decision, the RO assigned a 10 percent disability rating for headaches due to brain concussion based on Diagnostic Codes 8046-9304.  See 38 C.F.R. §§ 4.124a, 4.130 (2013).  In the July 2013 decision, the Board increased the 10 percent rating to 30 percent as of August 16, 2011.  Pursuant to the Veteran's appeal to the Court, the issue on appeal is entitlement to an initial rating in excess of 10 percent prior to August 16, 2011.

Diagnostic 8046 provides that purely neurological disabilities such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, which citation of a hyphenated diagnostic code (emphasis added).  Purely subjective complaints such as headache, dizziness, tinnitus, insomnia and irritability recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under Diagnostic Code 9305.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under Diagnostic Code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with cerebral arteriosclerosis.  38 C.F.R. § 4.124a.

Diagnostic Code 9304 provides an evaluation for dementia due to head trauma using the general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  

While the RO noted in the April 2007 rating decision that there is no medical evidence to conclude the Veteran's headaches are migraine or vascular type, the Board finds that Diagnostic Code 8100 pertaining to migraine headaches is more applicable in this case based on review of the overall clinical disability picture.  38 C.F.R. § 4.124a.  Under this provision, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating" as used in DC 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After a full review of the record, the Board finds that prior to August 16, 2011, the service-connected residual headaches due to brain concussion more closely approximated a manifestation of prostrating attacks occurring on an average once a month, but not productive of severe economic inadaptability.  

As a result, the criteria under Diagnostic Code 8100 for an initial evaluation of 30 percent, but no higher, prior to August 16, 2011, has been met.  See 38 C.F.R. § 4.124a.  The Board has considered the Veteran's reported history of symptomatology for his headaches and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

During the course of this appeal, the Veteran underwent multiple VA examinations for miscellaneous neurological disorders.  On VA examination in November 2004, the Veteran reported having daily headaches which began in the left posterior auricular area and would travel forward.  He treated the pain with Aspirin.  The examiner assessed the Veteran with post concussive headaches consistent with his head injury.   

On VA examination in September 2008, the Veteran reported having headaches four to five times per week, lasting for one to two hours and relieved with Aspirin.  He is incapacitated by the headaches for two hours about two to three times per week.  Upon clinical evaluation, the examiner noted the Veteran does not describe migraines, but rather muscle contraction headaches which occur weekly during the past 12 months, last for hours, and less than half of the attacks are prostrating.  Thus, the Veteran was diagnosed with muscle contraction headache.  The examiner also noted the Veteran is not employed and there are no effects of the diagnosis on usual daily activities or problems except when the Veteran has a headache.  

On VA examination in July 2009, the Veteran reported he always had headaches several times a week and episodes of prostrating headaches.  He self medicates by going to a dark quiet room two to four times per week and takes many Aspirins daily.  Upon clinical evaluation, the examiner noted that less than half of the attacks are prostrating and duration of the headaches is hours.  The Veteran was diagnosed with post-concussive headaches with rebound phenomenon, effects on usual occupational activities are decreased concentration and pain, and effects on usual daily activities were mild on shopping and traveling and moderate for chores, exercise, sports, and recreation.  The examiner concluded the Veteran has been gradually increasing the amount and frequency of Aspirin because the headaches become "more stubborn" and perhaps earlier in the day.

The September 2008 and July 2009 VA examiners acknowledged the Veteran's reported history of being incapacitated and having episodes of prostrating headaches on a weekly basis, and agreed that less than half of such attacks are prostrating.  Thus, the Board resolves that prostrating attacks occur on an average of once a month.

On VA examination in March 2011, the Veteran reported he gets headaches most days of the week, lasting for two hours, is incapacitated for most of the headaches for a two-hour period, and takes Aspirin.  Upon clinical evaluation, the Veteran was unable to visualize fundi without use of medication to dilate the eyes.  Diagnosis listed neuralgia type headaches due to focal scalp laceration/nerve injury.  With regards to the effects on usual daily activities, the Veteran has to lay down most days for a couple of hours, but otherwise keeps busy, fishes, mows the laws, and cleans house and cars.  The Veteran is retired due to eligibility by age or duration of work and was advised to discuss the headaches with his primary care physician.

Furthermore, Dr. C. T. reported in an April 2009 private medical statement that it is possible the Veteran's cephalgia has become less tolerable over the years.  In addition, VA outpatient treatment records from March 2003, July 2003 to February 2005, January 2006 to September 2007, and October 2009 to December 2010 are silent as to any complaints and/or treatment for this service-connected disability on appeal.

After fully considering the lay and medical evidence discussed above prior to August 16, 2011, and resolving all reasonable doubt in the Veteran's favor, the Board finds the assignment of a 30 percent rating, but no higher, for the service-connected headaches due to brain concussion is warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.  The evidence shows that, prior to August 16, 2011, the service-connected headaches due to brain concussion more closely approximated a manifestation of prostrating attacks occurring on an average once a month, but not productive of severe economic inadaptability.  See Layno, 6 Vet, App. at 470.

The evidence also shows, as discussed above, that the Veteran's prostrating attacks from the service-connected headaches disability do not produce severe economic inadaptability, consistent with the criteria listed under the next-higher evaluation of 50 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In fact, the March 2011 VA examiner noted the Veteran is retired due to eligibility by age and duration of work, not related to the service-connected disability at issue.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes, and consideration of the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial evaluation higher than the 30 percent currently assigned prior to August 16, 2011.

With regards to consideration of an extra-schedular rating, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected residual headaches, to include pain, sensitivity to light, and the need to lie down in dark and quiet places.  A higher evaluation of 50 percent is provided under the schedular rating criteria (Diagnostic Code 8100) for certain manifestations of the service-connected disability at issue, specifically including frequency and severity of prostrating attacks and the degree of impairment with employment (severe economic inadaptability), but the competent evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 115.

Prior to August 16, 2011, the weight of the competent and more probative evidence of record demonstrates that the service-connected disability has not been manifested by very frequent completely prostrating attacks productive of severe economic inadaptability for a 50 percent rating.  There is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected residual headaches on appeal is not required.


ORDER

An initial compensable rating prior to March 3, 2011, in excess of 10 percent from March 3, 2011 to November 30, 2011, a compensable rating from December 1, 2011 to August 26, 2013, and in excess of 20 percent as of August 27, 2013 for bilateral hearing loss is denied.

Restoration of the 10 percent rating for bilateral hearing loss, effective December 1, 2011, is denied.

An initial rating of 30 percent, but no higher, for headaches due to brain concussion prior to August 16, 2011 is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


